TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 23, 2018



                                     NO. 03-18-00269-CR


                                Clyde Everett Reed, Appellant

                                                v.

                                 The State of Texas, Appellee


            APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                    AFFIRMED—OPINION BY JUSTICE PURYEAR



This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment.    Therefore, the Court affirms the district court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.